DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “addressing errors associated with removing the used item and installing the new item in the delivery cart, including 

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shail be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-19, 21-37 and 39-41 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirukawa et al. (WO 2018/105016 A1).
With respect to claim 1, Hirukawa et al. teaches a method of performing an automated changeover process within a stencil printer 1, 10, the method comprising:
identifying an item (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) scheduled for replacement within the stencil printer (1, 10);
transporting an item of a plurality of items (i.e., replacement mask 55, paste cartridge 49, squeegee 30, cleaning member 81 or substrate support 70) to the stencil printer (1, 10) via an automated wheel deliver cart (Fig. 1 and note paragraphs 0059, 0064, 0079 and 0081 teaches automatic replacement of cart 100) that is configure to automatically move from an item stocking location to the stencil printer (1, 10) by a movable cart 100);
removing a used item (used mask 55, paste cartridge 49, squeegee 30, cleaning member 80 or substrate support 70) scheduled for replacement; and
installing the item of the plurality of items on the stencil printer (1, 10);
addressing errors associated with removing the used item and installing the new item in the delivery cart, including detecting an incomplete action, an incomplete nd above and note: Hirukawa et al. teaches a control unit 11, 106, Paragraphs 0039, 0040, 0043, 0044 and many references throughout patent).
	With respect to claim 2, Hirukawa et al. teach wherein the used item is a used stencil (55) and item of the plurality of items is new, clean stencil (55, See Figure 15 and paragraphs 0051 and 0058.
With respect to claim 3, the used items is a spent or partially spent paste cartridge (paste cartridge 49) and the item of the plurality of items is a new, full paste cartridge (49).
With respect to claim 4, the used items is a spent or partially spent squeegee blade (squeegee blade 30) and the item of the plurality of items is a new, clean squeegee blade (30).
With respect to claim 5, the used items is used tooling (cleaning member 81, substrate 70) and the item of the plurality of items is a new tooling (70, 81).
	With respect to claim 6, Hirukawa et al. teaches the method is performed without the need of human intervention (“automatic replacement” operation that does not require an operator’s involvement in Paragraphs 0059, 0064, 0079, and 0081).
	With respect to claim 7, Hirukawa et al. teaches the method is performed on at least two stencil printers (10).
	With respect to claim 8, Hirukawa et al. teaches the at least one delivery device (100) configured to transport the item of the plurality of items (used mask 55, paste cartridge 49, squeegee 30, cleaning member 80 or substrate support 70) to the stencil printer (1, 10) and transport the used item to a station.

	With respect to claim 10, Hirukawa et al. teaches at least one delivery device 100 includes an interface (i.e., barcode 57a, 116, 126, 136, 146) configured to interact with a docking station (i.e., a reader 97) associated with a stencil printer (Paragraphs 0035 and 0042-0043).
With respect to claim 12, Hirukawa et al. teaches identifying an item includes obtaining an image of the item (via reader 97) and verifying whether the item is the correct item based on a predetermined identification mark (i.e., barcode 57a, 116, 126, 136, 146 and Paragraphs 0035, 0042-0043 and 0071).
With respect to claim 13, Hirukawa et al. teaches a system of fully automating a changeover and/or a replacement process within a stencil printer, the system comprising:
a stencil printer (1, 10) having at least one item (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70) scheduled for replacement within the stencil printer  for replacement within the stencil printer (1, 10); and
a delivery device (100, Fig. 1) configured to:
transport an item of a plurality of items (i.e., mask, paste cartridge, squeegee, etc.) via an automated wheeled delivery cart that is configured to automatically move the item form and item stocking location to the stencil printer (“automatic replacement” 
remove a used item (i.e., mask, paste cartridge, squeegee, etc.) scheduled for replacement, and
install the item (i.e., mask, paste cartridge, squeegee, etc.) within the stencil printer (1, 10),
wherein the delivery device further is configured to address errors associated with removing the used item and installing the new item in the delivery device, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual intervention or override (refer to 112, 2nd above and note: Hirukawa et al. teaches a control unit 11, 106, Paragraphs 0039, 0040, 0043, 0044 and many references throughout patent).
With respect to claim 14, Hirukawa et al. teach the used item is a used stencil (55) and the new item is a new, clean stencil (55, Figure 15 and Paragraphs 0051, 0058).
With respect to claim 15, the used items is a spent or partially spent paste cartridge (paste cartridge 49) and the item of the plurality of items is a new, full paste cartridge (49).
With respect to claim 16, the used items is a spent or partially spent squeegee blade (squeegee blade 30) and the item of the plurality of items is a new, clean squeegee blade (30).
With respect to claim 17, the used items is used tooling (cleaning member 81, substrate 70) and the item of the plurality of items is a new tooling (70, 81).

With respect to claim 19, Hirukawa et al. teaches the at least one movable cart 100 includes an interface (barcode 57a, 116, 126, 136, 146) configured to interact with a docking station (reading device 97) associated with the stencil printer (1, 10. Paragraphs 0035 and 0042-0043).
With respect to claim 21, Hirukawa et al. teaches the delivery device (100) includes an imager (i.e., reader 97) to identify an item by obtaining an image of the item and verifying whether the item is the correct item based on a predetermined identification mark (i.e., barcode 57a, 116, 126, 136, 146 and Paragraphs 0042-0043 and 0071).
With respect to claim 22, Hirukawa et al. teaches the automated wheeled delivery cart (100) moves items from a remote location to the printer by automatically guided vehicle technology associated with the moveable cart, by remote control, or autonomously (“automatic replacement” operation that does not require an operator’s involvement in Paragraphs 0059, 0064, 0079, and 0081).
With respect to claim 23, Hirukawa et al. teaches the automated wheeled delivery cart (100) uses one or more sensors (97) or cameras to guide the cart from an item stocking location to the stencil printer (Paragraphs 0062-0064, 0070, 0071).
	With respect to claim 24, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to replace a spent paste cartridge, a used squeegee 
	With respect to claim 25, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to transport multiple paste cartridges, squeegee blades, or stencils simultaneously (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
With respect to claim 26, Hirukawa et al. teaches the automated wheeled delivery cart (100) moves items from a remote location to the printer by automatically guided vehicle technology associated with the moveable cart, by remote control, or autonomously (“automatic replacement” operation that does not require an operator’s involvement in Paragraphs 0059, 0064, 0079, and 0081).
With respect to claim 27, Hirukawa et al. teaches the automated wheeled delivery cart (100) uses one or more sensors (97) or cameras to guide the cart from an item stocking location to the stencil printer (Paragraphs 0062-0064, 0070, 0071).
	With respect to claim 28, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to replace a spent paste cartridge, a used squeegee blade, and a used stencil (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
	With respect to claim 29, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to transport multiple paste cartridges, squeegee blades, or stencils simultaneously (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).

a storage area (100) for holding one or more stencil printer replacement items (Paragraph 0010), and 
a controller (106) configured to control the automated wheeled delivery cart to automatically move one or more replacement items from an item stocking location to the stencil printer (Paragraphs 0038, 0043, 0044), 
wherein the controller is configured to address errors associated with removing the used item and installing the new item in the delivery cart, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual intervention or override (refer to 112, 2nd above and note: Hirukawa et al. teaches a control unit 11, 106, Paragraphs 0039, 0040, 0043, 0044 and many references throughout patent)
	With respect to claim 31, Hirukawa et al. teaches the replacement item is a paste cartridge (49).
	With respect to claim 32, Hirukawa et al. teaches the replacement item is a squeegee blade (30).
	With respect to claim 33, Hirukawa et al. teaches wherein the replacement item is a stencil (55).
	With respect to claim 34, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to transport multiple replacement items simultaneously (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).

With respect to claim 36, Hirukawa et al. teaches the automated wheeled delivery cart (100) moves by automatically guided vehicle technology associated with the moveable cart, by remote control, or autonomously (“automatic replacement” operation that does not require an operator’s involvement in Paragraphs 0059, 0064, 0079, and 0081).
	With respect to claim 37, Hirukawa et al. teaches the automated wheeled delivery cart (100) includes one or more sensors (97) or cameras to guide the cart from an item stocking location to the stencil printer (Paragraphs 0062-0064, 0070, 0071).
	With respect to claim 39, Hirukawa et al. teaches comprising transporting multiple paste cartridges, squeegee blades, or stencils to the stencil printer simultaneously (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
	With respect claim 40, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to identify the replacement item (mask 55, paste cartridge 49, squeegee 30, cleaning member 81, substrate support 70).
	With respect to claim 41, Hirukawa et al. teaches the automated wheeled delivery cart (100) is configured to identify the replacement item and to retrieve 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa et al. in view of Li (US Patent 5,392,710).
With respect to claim 8, Hirukawa et al. teaches the claimed invention with the exception of a cart including at least one pin that is received within at least one guide associated with the stencil printer to register at least one cart with the stencil printer prior to fully docking the delivery device.
Li teaches a housing (202) that includes at least one pin (240) that is received within at least one guide (238) associated with a printer (200) to register the device with a printer (200) prior to fully docking the delivery device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Hirukawa et al. with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

38 is rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa et al. in view of Inasawa et al. (JP 2000103031).
	With respect to claim 38, Hirukawa et al. teaches the claimed invention with the exception of a robotic arm is configured to replace a paste cartridge, a squeegee blade, and a stencil in a stencil printer.
	Inasawa et al. teaches a robot (66) that is configured to replace a paste cartridge, a squeegee blade, and a stencil in a stencil printer (Paragraphs 0036 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirukawa et al. to include a robot arm as taught by Inasawa et al. for the purpose of providing an interface that expediently transports items without human interaction.

Response to Arguments
8.	Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
With respect to the arguments on page 9, that Hirukawa fails to disclose all the method steps set forth in the amended claim particularly regarding “addressing errors associated with removing the used item and installing the new item in the delivery cart, including detecting an incomplete action, an incomplete transfer of an item, a dropped transfer of an item, and/or a manual intervention or override”, however the examiner notes that there is no controller, sensors/detectors or any other structure that is recited to provide the process of addressing the errors.  It is not clear in the description how the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                              

/JILL E CULLER/Primary Examiner, Art Unit 2853